Mabry, J.:

(After stating the facts.)

We are of opinion that the declaration does not show a cause of action in favor of plaintiff below, defendant in error here, and that the demurrer to the declaration should have been sustained by the Circuit Court. It is not insisted that the, plaintiff in error, the County of Duval, would not in any event, under the facts alleged, as shown by the statement, be liable to the defendant in error for the money sued for, but the point of contention between the parties is whether or not defendant in error has shown any right under the terms óf his bond purchase to the. six hundred and eighty-seven and 50-100 dollars which he paid in addition to the $50,812.50 on the bonds deliverable February 1st, 1893. As we think defendant in error paid no more on .the bonds delivered February 1st, 1893, than he should have paid under the terms of his contract of purchase, the case will be disposed of on this ground.
By Chapter 4077, laws of 1891, the county - of Duval was authorized to issue bonds to improve the navigation of the St. Johns river in said county under conditions named in the act, one of which was that the question of issuing the bonds should be submitted to the qualified voters of the county at an election and a ma*373jority should approve the issue. Upon the. majority vote, of the electors voting at the election the county commissioners of the county were directed to issue bonds to an amount not exceeding three hundred thous- and dollars, the proceeds of which to be, applied to the work of improving the navigation of the St. Johns river and removing obstructions therefrom within Duval county. The ninth section of the act provides that the county commissioners shall direct the preparation and issuing of the bonds in denominations of five hundred, and one thousand dollars, the principal to be payable at the end of not less than twenty nor more than forty years, and shall bear interest at a rate not exceeding six per cent, per annum, payable semi-annually at the city of Jacksonville and at an agency in N ew York City. It is also provided that said bonds shall have engraved interest coupons attached thereto payable at the end of periods of six months from the date of the bonds, and the bonds themselves shall be engraved and signed by the chairman of the board of county commissioners and county treasurer with the seal of the county, and delivered to the county treasurer. The tenth section provides that the bonds shall be sold at not less their face value, under the -directions of the trustees named in the act, and the proceeds to be deposited with the county treasurer to be disbursed in the improvement of the navigation of the St. Johns river as pointed out.
Counsel for defendant'in error contends that under the terms of his contract of purchase, disclosed by the advertisement for bids by the trustees, his offer to buy and its acceptance, he was entitled to have delivered to him on February 1st, 1893, $50,000 of the bonds bearing date November 1st, 1892, with all the coupons thereto attached when issued (this being the only amount *374now involved) upon his payment of $50,812.50, which was the principal amount of the bonds with a premium of 1 5-8 per cent, added. Conceding the position that defendant in error was entitled under his contract of purchase to have delivered to him on the xst of February, 1893, $50,000 of the bonds bearing date November 1st, 1892,-with all the coupons originally thereto attached, we think he has misconceived the amount that he was legally bound to pay by his contract on the bonds. Doubtless defendant in error paid $50,812.50 for the bonds delivered on the 1st of November, 1892, which was a premium of 1 5-8 per cent, on the face amount of the bonds then delivered. He tendered this same amount for the bonds that he was entitled to have delivered to him on February 1st, 1893, but under the terms of the advertisement accepted by defendant in error all of the bonds agreed to be purchased, except $50,000, were to' be delivered on future dates and it was distinctly stated that no bid was to' be considered at less than par. The act of the legislature authorizing the issue of the bonds expressly provides that they shall be sold at not less than their face value, and it would be illegal for the trustees to direct a sale of airy of the bonds at less than their face value. We think the offer of defendant in error, which was accepted by the trustees, embraced an agreement to purchase the bonds at 101 5-8 per cent, premium on their face value when delivered, and the ascertainment of this face value solves the problem which has been submitted to the courts. The face value, or par value, of a bond at any given time is the principal and interest then due on it, and there is nothing in the act under which the bonds in question were issued requiring a different construction. Delafield v. State of Ill. 26 Wend. 192; Village of Fort *375Edward v. Fish, 86 Hun. 548, 83 N. Y. S. 784; Hunt. v. Fawcett, 8 Wash. 396, 36 Pac. Rep. 318. The principle stated was conceded in the case of Evans v. Tillman, 38 S. C. 238, 17 S. E. Rep. 49. If defendant in error was legally bound to pay 1 5-8 per cent, on the principal and interest on the bonds when delivered to him, and we think he was, it is apparent that he has shown no cause of action, as he has not paid more than be should have paid. It would have been in violation of the statute for the trustees to have agreed to> deliver bonds in the future and accept less than their face value, which includes, as we have seen, the principal 'and interest due on the bonds at the time of payment for them, and if such agreement had been made, it could not have been enforced. A premium of 1 5-8 per cent, the agreed price to be paid for the bonds, on their face value, including principal and interest due.when delivered and purchase price received, amounts to all, and even a small sum more than defendant in error paid, and by his own showing he has no cause of action .to recover back any money.
The judgment will be reversed with directions to enter an order sustaining the demurrer to the declaration, and for such further proceedings as authorized by law. Ordered accordingly.